DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TERRY STOUT MESA,
                             Appellant,

                                     v.

                              GARY STOUT,
                                Appellee.

                              No. 4D19-3596

                          [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; N. Hunter Davis, Judge; L.T. Case No. FMCE 05-005189
(40/90).

   Terry Stout Mesa, Newark, Delaware, pro se.

  Philip A. Duvalsaint of Philip A. Duvalsaint, PLLC, Ft. Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.